DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered. 
			              Status of the Application
2.	Acknowledgement is made of the amendment received on 2/1/2022. Claims 1-4, 7, 8 & 20-26 are pending in this application. Claims 5, 6 & 9-19 are canceled. Claims 8 & 25 are withdrawn.
Claims 1-4, 7, 20-24 & 26 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

3.	Claims 1, 2, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2018/0075965) in view of Jung et al. (US 2006/0152321).
	Re claims 1 & 20, Yoshioka teaches, Figs. 3 & 10, [0119, 0122, 0133, 0240], a semiconductor package, comprising: 
-a build-up layer (8); 
-a raised pad structure (columnar wiring 32) and a trace (via conductor 25 and/or wiring 21) on the build-up layer; 
-a magnetic bilayer structure (11, 50) on the raised pad structure and the trace, wherein the magnetic bilayer structure (11, 50) comprises a magnetic layer (11) and a dielectric layer (50) or comprises a prepackaged structure that comprises a dielectric film (50) laminated on a magnetic film (11), the magnetic layer/film (11) in direct contact with the raised pad structure and the trace (32, 25, 21), wherein a top surface of the magnetic layer (11) is co-planar with a top surface (of 32) of the raised pad structure; and 
-a conductive structure (42) on the raised pad structure over a via (opening in 50).

    PNG
    media_image1.png
    259
    465
    media_image1.png
    Greyscale

Yoshioka does not teach a seed layer on the build-up layer. 
Jung teaches, Fig. 1 or 9, [0007, 0033], a seed layer (56) on the build-up layer (52). 
As taught by Jung, one of ordinary skill in the art would utilize and modify the above teaching into Yoshioka’s teaching to obtain a seed layer as claimed, because it aids in assisting a grow of next layer/film and/or providing inductor which can realize excellent high frequency characteristics and enhanced inductance with a reduced scale.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jung in combination Yoshioka due to above reason. 
Re claims 2 & 21, Yoshioka teaches the raised pad structure (32) has a z-height that is larger than a z-height of the trace (25, 21) (Fig. 3). 
4.	Claims 3, 4, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka as modified by Jung as applied to claim 1 above, and further in view of Inoue et al. (US 2009/0243780). 
	The teachings of Yoshioka/Jung have been discussed above. 
Re claims 3 & 22, Yoshioka/Jung does not each the magnetic layer comprises one or more of: a film comprising one or more magnetic fillers; a paste comprising one or more magnetic fillers; and an ink comprising one or more magnetic fillers.
Inoue teaches “a method of coating and drying a magnetic paste obtained by dispersing a magnetic powder into a resin” [0034]. 
As taught by Inoue, one of ordinary skill in the art would utilize the above teaching to obtain a paste comprising one or more magnetic fillers as claimed, because it aids in reducing height of inductor by using fine particles. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Inoue in combination Bhushan/Jung due to above reason.
Re claims 4 & 23, Yoshioka teaches the dielectric layer (50) is formed form a dielectric material lacking magnetic fillers [0122]. 
Allowable Subject Matter
5.	Claims 7 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 26 is allowed including a solder resist composition on a bottom….one or more magnetic fillers”. 
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/18/22